Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 13, 2016

                                       No. 04-16-00435-CV

                         Everett W. GREGORY Jr. and Marcia Gregory,
                                        Appellant

                                                 v.

                      BANK OF AMERICA N.A., and Jesse R. Mendoza,
                                    Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI05064
                       Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER

        The trial court clerk has filed a notification of late clerk’s record requesting an extension
of time in which to file the clerk’s record.

        We GRANT the trial court clerk’s request for an extension and ORDER the trial court
clerk to file the clerk’s record on or before August 12, 2016.



                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court